Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/24/22 overcome the rejections set forth in the office action mailed 7/23/21. New grounds of rejection necessitated by the amendments are set forth below. It is noted that the Jukes ‘969 reference cited in paragraphs 4-5 below is different than the Jukes reference cited in the previous office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jukes (U.S. PG Pub. No. 2014/0287969, “Jukes ‘969”) in view of Harrison (U.S. PG Pub. No. 2006/0234879).
In paragraph 2 Jukes ‘969 discloses a marine diesel engine lubricating oil composition. In paragraph 35 Jukes ‘969 discloses that the composition can have an 
i) Jukes ‘969 does not disclose the specific Mannich dispersant recited in claims 1, 5, 9, 12, and 16.

iii) Jukes ‘969 and Harrison do not specifically disclose a composition comprising both the Mannich dispersant and the bis-succinimide of claim 20. 
With respect to i), in paragraphs 26-31 Harrison discloses a lubricant composition comprising a Mannich condensation product of a polyisobutenyl-substituted hydroxyaromatic compound, an aldehyde, an amino acid or ester derivative thereof, and an alkali metal base, where the polyisobutenyl group is derived from polyisobutylene having methylvinylidene content and molecular weight encompassing the ranges recited in claims 1, 5, 9, 12, and 16. In paragraphs 44 and 52 Harrison discloses that the polyisobutenyl group is preferably derived from polyisobutylene having methylvinylidene content and molecular weight within the claimed ranges. The Mannich condensation products of Harrison therefore meet the limitations of component (b) of claims 1, 5, 9, 12, and 16, and their inclusion as the Mannich dispersant of Jukes ‘969  forms a composition meeting the limitations of claims 1-19.
It would have been obvious to one of ordinary skill in the art to include the Mannich products of Harrison as the Mannich dispersants of Jukes ‘969, since Harrison discloses in paragraph 64 that they are useful as dispersants in lubricating oils, and discloses in paragraph 65 that they are also useful in inhibiting oxidation in lubricating oils.
With respect to ii), Jukes ‘969 discloses in paragraph 81 that polyisobutenyl bis-succinimides are suitable dispersants, where the polyisobutenyl groups contain about 40 to about 500 carbon atoms, implying a molecular weight range encompassing the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-20 are rendered obvious by Jukes ‘969 in view of Harrison. 

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The composition of the Jukes ‘969 reference does not require a an olefin copolymer component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771